234 F.3d 1339 (8th Cir. 2000)
Kenneth KENLEY, Appellee/Cross-Appellant,v.Michael BOWERSOX, Appellant/Cross-Appellee.
Nos. 99-3281, 99-3440.
United State Court of Appeals,Eighth Circuit
December 6, 2000

1
Appeal from the United State District Court for the Eastern District of Missouri.


2
On the Court's own motion, the mandate issued on November 28, 2000, is hereby recalled.


3
The judgment entered on September 28, 2000, is hereby vacated.  Jurisdiction of the case was retained by this court pending a limited remand to the district court in accordance with the opinion filed on September 28, 2000.